FILED
                            NOT FOR PUBLICATION                             MAY 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSEPH L. MIZZONI,                               No. 14-16615

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00186-LRH-
                                                 WGC
  v.

E. K. McDANIEL; et al.,                          MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Joseph L. Mizzoni, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging First and

Fourteenth Amendment violations. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s ruling on cross-motions for summary

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment, Guatay Christian Fellowship v. County of San Diego, 670 F.3d 957, 970

(9th Cir. 2011), and we may affirm on any ground supported by the record, Enlow

v. Salem-Keizer Yellow Cab Co., 389 F.3d 802, 811 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Mizzoni’s First

Amendment retaliation claim based on his litigation in state court because Mizzoni

failed to raise a genuine dispute of material fact as to whether any defendant took

adverse action against him because of his protected conduct. See Rhodes v.

Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (elements of a retaliation claim in

the prison context). Summary judgment on Mizzoni’s retaliation claim based on

his filing of grievances was proper for the same reason. See id.

      The district court properly granted summary judgment on Mizzoni’s

Fourteenth Amendment due process claim because Mizzoni failed to raise a

genuine dispute of material fact as to whether he suffered an atypical and

significant hardship. See Sandin v. Conner, 515 U.S. 472, 483-84 (1995) (states

can create liberty interests protected by the Due Process Clause when prison

officials impose “atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life”).

      We reject Mizzoni’s unsupported claim that the magistrate judge in this case

was biased against him.


                                          2                                    14-16615
AFFIRMED.




            3   14-16615